DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The original claim 2 was incorporated in the amended claim 1, which is now rejected with the 112 rejected as previous action. Therefore, this is Final action.

Claim 2 is canceled. Claims 1 and 3-16 are pending.

Response to Arguments
Applicant's arguments filed on 10/20/2022 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
Applicant respectfully submits that one of ordinary skill in the art can understand that the thin-film transistors are multilayer-structured devices, which comprise conducting electrodes, dielectrics, and semiconductors, the gate can be electrically connected to a source or a drain through a dielectric or a semiconductor.
Examiner’s responses to Applicants’ ONLY arguments are follows:
Examiner respectfully disagrees. One of ordinary skill in the art can understand that thin-film transistor comprises a gate layer (a gate electrode layer), semiconductor, a source layer (a source electrode layer) and a drain layer (a drain electrode layer), wherein a gate (a gate electrode layer) insulates semiconductor with a gate insulating layer conventionally made of a dielectric material; a source (a source electrode layer) and a drain (a drain electrode layer) formed on semiconductor (which is not conductor).  Therefore, a gate (a gate electrode layer) cannot be electrically connected to a source (a source electrode layer) or a drain (a drain electrode layer) through a dielectric or a semiconductor since a dielectric or gate insulating layer is not conductive or a semiconductor is not conductor.  
Besides, if a gate (a gate electrode layer) is electrically connected to a source (a source electrode layer) or a drain (a drain electrode layer), the thin-film transistor cannot function since a gate (a gate electrode layer) becomes short-circuited to a source (a source electrode layer) or a drain (a drain electrode layer).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of 
“an array substrate provided with a common wiring thereon” (claim 1)
“the color filter substrate being provided with a common electrode thereon corresponding to the common wiring” (claim 1)
“a conductive rubber ball embedded in the sealant to conduct the common wiring to the common electrode” (claim 1)
“the second metal layer is electrically connected to the first metal layer; wherein one of the first metal layer and the second metal layer is a gate electrode layer, and the other one thereof is a source electrode layer or a drain electrode layer” (claim 1)
“the transparent metal layer is electrically connected  to the first metal layer and the third metal layer, the first metal layer is a gate electrode layer, and the third metal layer is a source electrode layer or a drain electrode layer” (claim 10)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 cites “the second metal layer 115/615 is electrically connected to the first metal layer 114/614; wherein one of the first metal layer 114/614 and the second metal layer 115/615 is a gate electrode layer, and the other one thereof is a source electrode layer or a drain electrode layer”. 

Claim 3 cites “the first metal layer 114/614 is the gate layer, the second metal layer 115/615 is the source electrode layer or the drain electrode layer”.  

As the conventional thin film transistor, “a gate electrode layer” cannot be electrically connected to “a source electrode layer” or “a drain electrode layer” since “the second metal layer 115/615 is electrically connected to the first metal layer 114/614”.  Besides, if a gate electrode layer is electrically connected to a source electrode layer or a drain electrode layer, the thin-film transistor cannot function since a gate electrode layer becomes short-circuited to a source electrode layer or a drain electrode layer.

Claim 10 cites “the transparent metal layer 619 is electrically connected to the first metal layer 614 and the third metal layer 613, the first metal layer 614 is a gate electrode layer, and the third metal layer 613 is a source electrode layer or a drain electrode layer.  As the conventional thin film transistor, “a gate electrode layer” of the first metal layer 614 cannot be electrically connected to “a source electrode layer” or “a drain electrode layer” of the third metal layer 613.
Claims 4-9 and 11-16 are rejected since they depend on the indefinite claims 1, 3, 10.

Furthermore, as Figs. 2-7 shown, the amended claim 1 cites “a transparent metal layer 119/219/319/419/419/519/619 provided on the remaining surface of the first metal layer 114/214/314/414/514/614 and the first inorganic film layer 116/216/318a/418a/616, the transparent metal layer is electrically connected to the first metal layer” and “a conductive rubber ball 170 embedded in the sealant 150 to conduct the common wiring to the common electrode”.  There is no drawing shows “common wiring” and “common electrode”, which different from the first metal layer 114/214/314/414/514/614. 

However, the amended claim 1 cites “a conductive rubber ball 170 embedded in the sealant to conduct the common wiring to the common electrode”.  Figs. 2-7 show a first metal layer 114/214/314/414/514/614 connects to a conductive rubber ball 170, which connects to the common electrode being provided on the color filter substrate. Should a first metal layer 114/214/314/414/514/614 be the “common wiring” provided on the array substrate and connected to a conductive rubber ball 170?

Please correct both the specification and claims accordingly with corrected drawings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871